Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 recites the limitation "the first bed identification signal".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15 and 16 is/are rejected under 35 U.S.C. 102 a (1)  as being anticipated by Zaima et al. (US 20140367417).


Claim 1, Zaima teaches a system comprising: 
a bed zone boundary module (Fig. 8C, emitter 202) configured to: 
detect when at least one of a first wearable dispenser assembly and an identification badge is within a boundary of a zone around a bed (par. 70: When a user wearing the dispenser assembly 10 walks through the curtain 214, or is otherwise detected, the detector 213 sends a detection signal to the emitter controller 207); and 
generate a sanitize reminder signal when at least one of the first wearable dispenser assembly and the identification badge is within the zone boundary (par. 73: In response to the sensor 80 detecting the activation signal, the controller 78 generates a reminder signal); and 
a user interface device (UID) control module configured to, in response to the sanitize reminder signal, control a user interface device to generate a message reminding a person wearing at least one of the first wearable dispenser assembly and the identification badge to use hand sanitizer before approaching a patient in the bed (par. 73: The reminder signal is sent from the controller 78 to one or more of the annunciators 86, 88, 90 to actuate one or more of the annunciators 86, 88, 90 for alarming the user. The alarm, as mentioned above, can be one or more of the light or other visual alarm).

Claim 15, Zaima teaches a system comprising: 
a wearable dispenser location module configured to determine a location of a wearable dispenser assembly (par. 88: dispenser assembly 10 may include a GPS location device 94 for determining location information associated with the dispenser assembly 10); and
a dispensing event module configured to: 
detect when the wearable dispenser assembly performs a dispensing event by dispensing hand sanitizer (par. 74: The dispensing sensor 89 sends an electrical signal (dispensing control signal) to the controller 78 indicating that a dispensing event has occurred); and 
store a date of the dispensing event, a time of the dispensing event, and the location of the wearable dispenser assembly at the time of the dispensing event (par. 55: The data may include a unique identifier associated with the dispenser assembly 10 and the user that is stored in the memory 84 and date, time, and/or location information for dispensing events).
Claim 16, Zaima teaches further comprising a user interface device (UID) control module configured to control a user interface device to display the date and time of the dispensing event and the location of the wearable dispenser assembly at the time of the dispensing event (par. 121: The software 302 displays fields of the data such as "Dispenser ID," "User Name," "Date," "Time," "Facility," "Floor," "Unit," "Classification," and "Shift.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaima et al. (US 20140367417).

Claim 8, Dixon teaches a system comprising: 
a room identification module configured to generate a room identification signal indicating an identification of a room in a healthcare facility (par. 137: A locator or location unit 120 is mounted at a fixed location unit in the room, such as on a room wall, and transmits a locator ID to the tag 118); 
a bed location module (Fig. 12, computer 26a) configured to: 
receive the room identification signal (par. 137:  transmits via network 24 the tag ID and the locator ID to the first remote computer device 26a); 
in response to the room identification signal, associate a first bed with the room identification (par. 137: The first and second computer devices 26a, 26b are communicatively coupled, as indicated by the double headed arrow 126, so as to cooperate to associate the location ID and the bed status data with the bed ID. The association can occur in computer device 26a, computer device 26b, or both).
Dixon does not specifically teach store a date on which the first bed is associated with the room identification and a time at which the first bed is associated with the room identification.
However, Dixon teaches storing in a database a location ID considered to be the bed ID while the bed is in the room associated with the room ID along with start and end times at which the bed considered that particular room ID to be the bed ID.   The start and end times include, for example, minutes, hours, day, month, and year (par. 147).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to have stored a date and time when the bed is associated with room for service and maintenance purpose (Dixon par. 147).

Claim 9, Dixon teaches further comprising a bed identification module configured to generate a first bed identification signal indicating an identification of the first bed (par. 152: receive wireless transmission from bed 20), wherein the room identification module is configured to: 
receive the first bed identification signal (par. 152: access points 124 receive wireless transmission from bed 20).

Claim(s) 2-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaima et al. in view of SMITH et al. (WO 2013/106440).

Claim 2, Zaima does not teach further comprising a dispensing event module configured to:
 determine when a bed dispenser assembly performs a dispensing event by dispensing hand sanitizer; and store a date of the dispensing event and a time of the dispensing event.
In the field of endeavor, SMITH teaches a bed side hand hygiene dispenser has a unique identifier which is wirelessly connected to a data collector transceiver which records a worker’s unique identifier, location, date, time of a hand hygiene event (par. 17&97).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Zaima’s system by further include storing date and time of dispensing event as taught by SMITH for the purpose of evaluating for compliance with hand hygiene protocol (SMITH par. 17).

Claim 3, the combination teaches further comprising the bed dispenser assembly, wherein the bed dispenser assembly is one of: separate from the bed and mounted to the bed; and integrated into the bed (SMITH par. 23: bed mounted).

Claim 4, the combination teaches wherein the dispensing event module is configured to associate the dispensing event with at least one of the first wearable dispenser assembly and the identification badge (SMITH par. 97: wherein the hand hygiene dispenser has a unique identifier which is wirelessly connected to a data collector transceiver which records a HCW's unique identifier, location, date, time of a hand hygiene event).

Claim 6, the combination teaches wherein the dispensing event module is configured to store a location of the bed at the time of the dispensing event (SMITH par. 97: location).
Dixon does not teach the room identification module configured to determine a location of the first bed within the room based on a strength of the first bed identification signal.  However, Dixon teaches remote servers 26a and 26b analyzes signal strength information received from wireless points 124 to determine location of bed 20 (par. 152).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Dixon’s bed location determination processing at the servers to have it process at wireless points 124 would have been an obvious designer choice.  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaima et al. in view of SMITH et al. (WO 2013/106440), and further in view of Tokhtuev et al. (US 20100315244).

Claim 5, the combination does not teach wherein: the dispensing event module is configured to generate a dispensing event signal indicating the date and time of the dispensing event; and at least one of the first wearable dispenser assembly and the identification badge includes a tracking module configured to receive the dispensing event signal and to store the date and time of the dispensing event.
In the field of endeavor, Tokhtuev teaches when a dispensing event has been detected, data such as time and date stamp of the dispense event are transmitted to a compliance badge 504 for logging (par. 182).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination’s system by including recording dispense event in a compliance badge in order to track hand hygiene compliance protocol. 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. (US 20150081335).

Claim 11, Dixon does not teach further comprising a bed zone boundary module configured to: detect when at least one of a wearable dispenser assembly and an identification badge is within a boundary of a zone around the first bed; and selectively generate a sanitize reminder signal when at least one of the wearable dispenser assembly and the identification badge is within the zone boundary.
In the field of endeavor, Zaima teaches a bed boundary zone module detects when at least one of a first wearable dispenser assembly and an identification badge is within a boundary of a zone around a bed (par. 70: When a user wearing the dispenser assembly 10 walks through the curtain 214, or is otherwise detected, the detector 213 sends a detection signal to the emitter controller 207); and 
selectively generate a sanitize reminder signal when at least one of the first wearable dispenser assembly and the identification badge is within the zone boundary (par. 73: In response to the sensor 80 detecting the activation signal, the controller 78 generates a reminder signal).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Dixon’s system to include a bed boundary zone module with detection as taught by Zaima in order to reminds caregiver to sanitize their hands.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaima et al. in view of Wons et al. (US 20110010087).

Claim 17, Zaima does not teach further comprising a tracking module configured to determine when a person wearing the wearable dispenser assembly has made a stop and a duration of the stop, wherein the UID control module is configured to control the user interface device to display the duration of the stop.
In the field of endeavor, Wons’ teaches real time location tracking the travel path of the visiting staff member is also mapped out for display at the remote server system and information such as: date and times, each visit location, duration at each visit, and travel time/speed are selectively provided, as seen in FIG. 7C (par. 14).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Zaima’s system to include the features of displaying visiting location and duration of each visit as taught by Wons for the purpose of real time location tracking of staff member within healthcare environment. 
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. (US 20150081335) in view of Xie et al. (US 20220146320).

Claim 18, Zaima does not teach further comprising a temperature probe control module configured to control a temperature probe to measure a temperature of a person wearing the wearable dispenser assembly.
In the field of endeavor, Xie teaches an electronic device comprising temperature sensor for measuring user temperature (par. 127).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Zaima’s system to include a temperature reading device as taught by Xie for the purpose of identifying illnesses. 

Claim 19, the combination teaches further comprising a user interface device (UID) control module configured to control a user interface device to display the temperature of the person and the time at which the temperature of the person is measured (Xie Fig. 12A, display shows user temperature taken on date and time).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. (US 20150081335) in view of Xie et al. (US 20220146320), and further in view of Claypool et al. (US 20100128753).

Claim 20, the combination does not teach wherein the UID control module is configured to prompt the person wearing the wearable dispenser assembly to perform a temperature check when a period that has elapsed since a last temperature check is greater than a predetermined period.
In the field of endeavor, Claypool teaches a thermometer has a timer to track the temperature of food during a user-defined time period during cooling to 41 F. The thermometer generates an audible alert when the time period. If the time period expires, a display interface of the thermometer indicates the temperature when time expired (par. 7). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination’s teaching by inclusion of alert generation when a timer expired in order to alert the user of current status of the temperature reading. 

Allowable Subject Matter
Claims 7 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167. The examiner can normally be reached Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN T NGUYEN/Primary Examiner, Art Unit 2683